Citation Nr: 1411039	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-33 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Attorney


INTRODUCTION

The Veteran served in the military from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends, in his most recent submissions, that he is entitled to an initial rating in excess of 30% for his service-connected PTSD and that he is entitled to TDIU based on his PTSD and other service-connected disabilities.  See, e.g., August 2010 VA Form 9.  

Under VA law, the issue of TDIU is now before the Board.

The Veteran also contends that his most recent VA examination to evaluate his PTSD is out of date.  See February 2014 Appellate Brief.

VA treatment records indicate that the Veteran applied for and was awarded disability benefits from the Social Security Administration (SSA).  See August 2010 VA Psychiatry Note ("his application for SSDI was approved").  Records from the SSA are likely to include information relating to the Veteran's employability and the impact of his PTSD on his occupational functioning.  The VA must make as many attempts as necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  Such efforts must continue unless it is determined that the records do not exist or the custodian does not have them.  Id.  Because SSA records have not been associated with the claims file or determined to be unavailable and SSA records are relevant to the claim on appeal, this matter must be remanded so the records can be obtained.

The Veteran himself is asked to assist the VA in obtaining these records in order to expedite his case. 

The VA has a duty to assist a Veteran in making his case.  See 38 U.S.C. § 5103A.  That duty includes providing the Veteran with a medical examination when the elements of Section 5103A(d)(2) have been met.  McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006); 38 U.S.C. § 5103A(d)(2).  The VA provided the Veteran with an examination in August 2009 for the purpose of evaluating the Veteran's PTSD.  The Veteran has asserted that his condition has worsened since the 2009 examination and has requested an updated examination.  See February 2014 Appellate Brief.  Because the Veteran has alleged that his disability has worsened and because this matter is being remanded for additional records that should be reviewed by an examiner, the Board finds that the Veteran is entitled to an updated examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion must be based upon consideration of the Veteran's prior medical history and examinations); Olson v. Principi, 3 Vet. App. 480, 482 (1992) ("Where the veteran claims a disability is worse than when originally rated, and the evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.").

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA records for treatment at VA facilities received from 2010 to the present.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

2.  Obtain any outstanding records from the Social Security Administration.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

3.  When the above records are obtained, to the extent available, schedule the Veteran for a VA examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with any examination deemed necessary.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran deemed necessary, the examiner should address the following:

a.  The current symptoms experienced by the Veteran as a result of his PTSD, to include an opinion regarding the severity and clinical significance of those symptoms and their impact on his social and occupational functioning.

b.  Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's service-connected PTSD renders him unable to secure and maintain substantially gainful employment, to include describing the severity of the Veteran's PTSD symptoms and how those symptoms impact the Veteran's occupational functioning.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.  

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


